Citation Nr: 0929292	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  06-21 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1980 to November 
1981.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO) which denied service connection for 
PTSD because evidence submitted was not new and material.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 1998 rating 
decision that denied service connection for PTSD.

2.  Evidence received since the December 1998 rating 
decision, when considered with previous evidence of the 
record, relates to an unestablished fact necessary to 
substantiate the Veteran's claim and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1998 rating decision that denied the 
Veteran's claim for service connection for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2008). 
 
2.  New and material evidence has been received to reopen a 
claim for service connection for PTSD.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).

Prior to the initial adjudication of her claim, the Veteran 
received a letter from VA in July 2004 that advised her what 
information and evidence was needed to substantiate her 
claim, and also informed her of the information and evidence 
she needed to submit, to include enough information for the 
RO to request records from the sources identified by the 
Veteran.  The letter also advised the Veteran of the 
information and evidence that would be obtained by VA, 
namely, evidence such as medical records and records from 
other Federal agencies.

Specific to requests to reopen, the claimant must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, 
the notice letter provided to the Veteran in July 2004 
included the criteria for reopening a previously denied 
claim, the criteria for establishing service connection, and 
information concerning why the claim was previously denied.  
Consequently, the Board finds that adequate notice has been 
provided, as the Veteran was informed about what evidence is 
necessary to substantiate the elements required to establish 
service connection that were found insufficient in the 
previous denial.

The Veteran's service treatment records, Social Security 
Administration (SSA) records, VA treatment records, VA 
examination report, private treatment records, and lay 
statements have been associated with the claims file.  VA has 
provided the Veteran with every opportunity to submit 
evidence and arguments in support of her claim, and to 
respond to VA notices.  The Veteran has not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.

B.  Law and Analysis

A September 2004 decision denied reopening the Veteran's 
claim for service connection for PTSD.  The Board must 
consider the question of whether new and material evidence 
has been received because it goes to the Board's jurisdiction 
to reach the underlying claim and adjudicate the claim de 
novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
If the Board finds that no such evidence has been offered, 
that is where the analysis must end.  Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.160(d), 20.302, 20.1103 (2008).  Thus, the December 1998 
decision became final because the Veteran did not file a 
timely appeal.

The claim for entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  Only 
evidence presented since the last final denial on any basis 
will be considered in the context of the entire record.  
Evans v. Brown, 9 Vet. App. 273 (1996).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
evidence of record was insufficient to establish that the 
Veteran had a current diagnosis of PTSD.

Since the prior final decision, evidence has been added to 
the claims file. Specifically, VA treatment records dated 
October 2005 show the Veteran was given an Axis I diagnosis 
of depressive disorder (major depressive disorder and/or 
dysthymia); anxiety disorder (PTSD); and panic disorder with 
agoraphobia; and an Axis II diagnosis of personality 
disorder, not otherwise specified.  Additional VA records 
dated in February 2004 related a diagnosis of depression due 
to military sexual trauma.  Other records show ongoing 
treatment for symptoms related to military sexual trauma.  
The Board finds that this evidence is new and material.  It 
raises a reasonable possibility of substantiating the 
Veteran's claim because it goes to a previously unestablished 
fact of whether the Veteran has a current psychiatric 
disorder, specifically PTSD, that is related to her military 
service.

As the Board has determined that new and material evidence 
has been submitted, it is necessary to consider whether the 
appellant would be prejudiced by the Board proceeding to a 
decision on the merits.  As noted in the Remand section 
below, additional development of the Veteran's claim for 
service connection for PTSD is required.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only.


REMAND

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Service connection for PTSD requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV)); (2) a link, established by 
medical evidence, between current PTSD symptoms and an in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f) (2008).

In Patton v. West, 12 Vet. App. 272 (1999), the United States 
Court of Appeals for Veterans Claims (Court) held that 
special consideration must be given to claims for PTSD based 
on personal assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault are substantive rules which 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998). 
 
For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows: 
 
(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2008).

The Veteran claims that she has PTSD arising from two 
stressors in service.  The first involved a fellow sailor who 
served aboard the same ship as the Veteran and would 
repeatedly approach her while she was unaware and unhook her 
bra.  The same man also once chased the Veteran while he was 
drunk, and she was forced to run into an area of the ship 
where men were not allowed.  He was reportedly locked up for 
three days following this incident and also threatened her.  
The second incident occurred when the Veteran accepted a ride 
from a fellow soldier during off-hours.  The man instead 
drove the Veteran out to an isolated beach area and forced 
her to have sex with him.  She did not report this incident.

The Veteran's service treatment records show the Veteran was 
seen in March 1981 with complaints of anxiety.  She reported 
that he was unhappy with being onboard ship and objected to 
the living conditions, lack of privacy, coercion to use 
marijuana, alcohol, and other drugs, lack of friends and 
crude remarks when standing watch; she was assessed as having 
situational depression at that time.  In August 1981, the 
Veteran was escorted to sick bay after ingesting 400 mg 
Motrin which had been prescribed for menstrual cramps and 
after being found crying in the compartment stating at the 
time that she could not take it anymore.  A psychiatric 
consultation was recommended and was subsequently conducted 
in September 1981 following what was described as a suicidal 
gesture by pill overdose.  At that time, the Veteran 
complained of being sexually harassed by a Petty Officer and 
constantly exposed to "dirty talk" by male members of her 
section.  Following examination, the assessment was passive 
aggressive personality disorder with inadequate personality 
traits. 

The Veteran was afforded a VA examination in August 1998.  At 
that time, the examiner found that while the Veteran had 
features of PTSD from the two sexual incidents in the Navy, 
it was not felt that she had full-blown PTSD.  The examiner 
also  related the Veteran's bereavement to the death of her 
husband after service and her dysthymic disorder to her 
unresolved grief pertaining to the death of her husband with 
memory of two sexual incidents in service as contributing 
factors.  

The Veteran has submitted a lay statement from her sister 
dated in January 2005 in which she recalled that the Veteran 
had written her while the Veteran was onboard the USS 
Lexington and related that she had been harassed by a male 
and threatened after he was locked up following an incident 
with the Veteran.  The letter was apparently lost.  The 
Veteran also submitted a statement received in January 2006 
from an individual who was a shipmate on the USS Lexington 
who recalled the incident where the Veteran was chased by a 
male sailor and who heard the threats made by him to her in 
1981.  She also recalled the incident where the Veteran had 
taken an overdose of Motrin.

VA treatment records dated in February 2004 show depression 
due to military sexual trauma.  VA treatment records dated 
September 2004 reflect a diagnosis of depressive disorder, 
while PTSD was to be ruled out.  Records from July 2005 
indicate a provisional of either generalized anxiety disorder 
or PTSD.  Finally, records dated October 2005 and December 
2005 reflect a diagnosis of PTSD, along with diagnoses of 
depressive disorder and panic disorder.  

The Board finds that there is sufficient evidence to 
corroborate the Veteran's claim that she was sexually 
harassed while in the Navy.  However, it is not clear from 
the record whether the anxiety (PTSD) diagnosis is linked to 
the Veteran's claimed in-service stressors.  Further, the 
Board notes that the Veteran has diagnoses of psychiatric 
disorders other than PTSD, and it is unclear which 
psychiatric disorders are due to the Veteran's naval service.  
The Court has held that claims for service connection for 
PTSD encompass claims for service connection for all 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 
1 (2009).  In this regard, the RO has only adjudicated the 
claim for service connection for PTSD; however, the Board 
finds that the issue of service connection for a psychiatric 
disorder other than PTSD is inextricably intertwined with the 
issue that has been adjudicated and certified to the Board 
for review.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  
Therefore, the Board cannot fairly proceed in adjudicating 
the issue on appeal until any outstanding matter with regard 
to the Veteran's claim for service connection has been 
resolved.  The Board notes that service connection for 
dysthymic disorder and bereavement was denied in the December 
1998 prior final rating decision which was not appealed.  The 
RO should thus, adjudicate the issue of whether new and 
material evidence has been received to reopen the claim for 
service connection for an acquired psychiatric disorder other 
than PTSD.  

The Board finds further that a examination and opinion is 
necessary as to whether and which current psychiatric 
disorder is related to the Veteran's service.  In this 
regard, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's 
duty to assist includes providing a medical examination when 
is necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 
20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 
38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence 
of record 'indicate' that the claimed disability or symptoms 
may be associated with service, establishes a low threshold); 
see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.	Arrange for the Veteran to be accorded 
an examination by a VA psychiatrist.  The 
purpose of the examination is to determine 
the nature and extent of any psychiatric 
disorder which may be present and 
specifically to determine whether the 
Veteran has PTSD or any other currently 
diagnosed disorder that is due to any 
incident of her naval service.  All 
indicated studies, including PTSD sub 
scales, are to be performed. 

Following the examination, the examiner 
should express opinion on the following 
questions: 

(1) What are the current psychiatric 
diagnoses; and 

(2) As to each currently diagnosed 
psychiatric disorder, is it at least as 
likely as not (probability of 50 percent 
or greater) that such acquired psychiatric 
disorder was incurred in service or is 
otherwise related thereto.

If PTSD is present, the examiner should 
specify each stressor deemed of sufficient 
gravity to produce PTSD.  

In arriving at this opinion, the examiner 
should provide a rationale for the 
opinions expressed.  If an opinion cannot 
be medically determined without resort to 
mere speculation or conjecture, this 
should be commented upon in the report.  
The claims folder and a copy of this 
remand should be made available to the 
examiner.

2.  Adjudicate the issue of whether new 
and material evidence has been received to 
reopen the claim of entitlement to service 
connection for an acquired psychiatric 
disorder other than PTSD.  The Veteran and 
her representative must be notified of the 
determination and of her appellate rights.  
The Veteran and her representative are 
hereby reminded that, to obtain appellate 
jurisdiction over an issue not currently 
in appellate status, the Veteran must 
initiate an appeal by timely filing a 
Notice of Disagreement and, after the 
issuance of a Statement of the Case, 
perfect any appeal by filing a timely 
Substantive Appeal.  While the RO must 
furnish the appellant the appropriate time 
period in which to do so, the Veteran 
should perfect an appeal on this issue, if 
desired, as soon as possible to avoid 
unnecessary delay in the consideration of 
the appeal.  

3.  When the development of the issue of 
service connection for PTSD has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the Veteran and her 
representative with a Supplemental 
Statement of the Case, and should give the 
Veteran a reasonable opportunity within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


